Exhibit 10.1

GOLDMAN, SACHS & CO. | 200 WEST STREET | NEW YORK, NEW YORK 10282-2198 | TEL:
212-902-1000

Opening Transaction

 

To:

  

PMC-Sierra, Inc.

1380 Bordeaux Drive

Sunnyvale, CA 94089

A/C:

   042452425

From:

   Goldman, Sachs & Co.

Re:

   Collared Accelerated Stock Buyback

Ref. No:

   As provided in the Supplemental Confirmation

Date:

   May 2, 2012

 

 

     This master confirmation (this “Master Confirmation”), dated as of May 2,
2012 is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Goldman, Sachs & Co. (“GS&Co.”) and PMC-Sierra, Inc. (“Counterparty”). This
Master Confirmation, taken alone, is neither a commitment by either party to
enter into any Transaction nor evidence of a Transaction. The additional terms
of any particular Transaction shall be set forth in (i) a Supplemental
Confirmation in the form of Schedule A hereto (a “Supplemental Confirmation”),
which shall reference this Master Confirmation and supplement, form a part of,
and be subject to this Master Confirmation and (ii) a Trade Notification in the
form of Schedule B hereto (a “Trade Notification”), which shall reference the
relevant Supplemental Confirmation and supplement, form a part of, and be
subject to such Supplemental Confirmation. This Master Confirmation, each
Supplemental Confirmation and the related Trade Notification together shall
constitute a “Confirmation” as referred to in the Agreement specified below.

     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Master Confirmation. This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification evidence a complete binding
agreement between Counterparty and GS&Co. as to the subject matter and terms of
each Transaction to which this Master Confirmation, such Supplemental
Confirmation and Trade Notification relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

     This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method, New York law (without reference to its
choice of laws doctrine other than Title 14 of Article 5 of the New York General
Obligations Law) as the governing law and US Dollars (“USD”) as the Termination
Currency, (ii) the election that subparagraph (ii) of Section 2(c) will not
apply to the Transactions, (iii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “first,” (iv) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to both GS&Co. and
Counterparty, with a “Threshold Amount” of USD 50 million, provided that (a) the
phrase “or becoming capable at such time of being declared” shall be deleted
from clause (1) of Section 5(a)(vi) of the Agreement, and (b) the following
language shall be added to the end thereof: “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”, (v) the
designation of the General Guarantee Agreement of The Goldman Sachs

 

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.

 



--------------------------------------------------------------------------------

Group, Inc. (“GS Group”) dated January 30, 2006 in favor of each person to whom
GS&Co. may owe any Obligations (as defined in the General Guarantee Agreement)
and filed as Exhibit 10.45 to GS Group’s Annual Report on Form 10-K for the
fiscal year ended November 25, 2005 and any successor guarantee by GS Group in
favor of each person to whom GS&Co. may owe any obligations (as defined in the
General Guarantee Agreement) as a Credit Support Document under the Agreement
and (vi) the designation of GS Group as a Credit Support Provider in relation to
GS&Co. under the Agreement).

     The Transactions shall be the sole Transactions under the Agreement. If
there exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

     All provisions contained or incorporated by reference in the Agreement
shall govern this Master Confirmation, each Supplemental Confirmation and each
Trade Notification except as expressly modified herein or in the related
Supplemental Confirmation.

     If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Equity Definitions; and (v) the
Agreement.

1.         Each Transaction constitutes a Share Forward Transaction for the
purposes of the Equity Definitions. Set forth below are the terms and conditions
that, together with the terms and conditions set forth in the Supplemental
Confirmation and Trade Notification relating to any Transaction, shall govern
such Transaction.

General Terms:

 

Trade Date:

     For each Transaction, as set forth in the related Supplemental
Confirmation.

Buyer:

     Counterparty

Seller:

     GS&Co.

Shares:

     Common stock, par value $0.001 per share, of Counterparty (Ticker: PMCS)

Exchange:

     NASDAQ Global Select Market

Related Exchange(s):

     All Exchanges.

Prepayment\Variable

    

Obligation:

     Applicable

Prepayment Amount:

     For each Transaction, as set forth in the related Supplemental
Confirmation.

Prepayment Date:

     For each Transaction, as set forth in the related Supplemental
Confirmation.

Valuation:

    

Hedge Period:

     The period from and including the first Exchange Business Day following the
Trade Date to and including the Hedge Completion Date.

Hedge Completion Date:

     For each Transaction, as set forth in the related Trade Notification, as
determined by GS&Co. in its sole discretion, but in no event later than the
Hedge Period End Date.

 

2

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Hedge Period End Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

Hedge Period Reference

  

Price:

  

For each Transaction, as set forth in the related Trade Notification, to be the
average of the VWAP Prices for the Exchange Business Days in the Hedge Period,
subject to “Valuation Disruption” below.

VWAP Price:

  

For any Exchange Business Day, as determined by the Calculation Agent based on
the NASDAQ 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “PMCS Q <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason or is, in
the Calculation Agent’s reasonable discretion, manifestly erroneous, such VWAP
Price shall be as reasonably determined by the Calculation Agent. For purposes
of calculating the VWAP Price, the Calculation Agent will include only those
trades that are reported during the period of time during which Counterparty
could purchase its own shares under Rule 10b-18(b)(2) and are effected pursuant
to the conditions of Rule 10b-18(b)(3), each under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (such trades, “Rule 10b-18 eligible
transactions”).

Forward Price:

  

The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to “Valuation Disruption” below.

Forward Price

  

Adjustment Amount:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

  

The period from and including the Calculation Period Start Date to and including
the Termination Date.

Calculation Period Start Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

  

The Scheduled Termination Date; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of any such designation prior to 11:59 p.m. New York City
time on the Exchange Business Day immediately following the designated
Accelerated Termination Date.

Scheduled Termination Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

  

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period, Calculation Period or Settlement Valuation Period” after the word
“material,” in the third line thereof.

 

3

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

    

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

    

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (other than a Disrupted Day that is deemed
not to be a Disrupted Day pursuant to the immediately following paragraph) (i)
in the Hedge Period or the Calculation Period, the Calculation Agent may, in its
good faith and commercially reasonable discretion, postpone either or both of
the Hedge Period End Date and/or the Scheduled Termination Date by one Scheduled
Trading Day, or (ii) in the Settlement Valuation Period, the Calculation Agent
may extend the Settlement Valuation Period by one Scheduled Trading Day. If any
such Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day taking into account the nature and duration
of the relevant Market Disruption Event, and the weighting of the VWAP Price for
the relevant Exchange Business Days during the Hedge Period, the Calculation
Period or the Settlement Valuation Period, as the case may be, shall be adjusted
in a commercially reasonable manner by the Calculation Agent for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, with such adjustments based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. Any Exchange Business Day
on which, as of the date hereof, the Exchange is scheduled to close prior to its
normal close of trading shall be deemed not to be an Exchange Business Day; if a
closure of the Exchange prior to its normal close of trading on any Exchange
Business Day is scheduled following the date hereof, then such Exchange Business
Day shall be deemed to be a Disrupted Day in full.

    

If a Disrupted Day occurs during the Hedge Period, the Calculation Period or the
Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using its good faith estimate of the value of the Shares on such ninth
Scheduled Trading Day based on the volume, historical trading patterns and price
of the Shares and such other factors as it deems appropriate.

Settlement Terms:

    

Physical Settlement:

    

Applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction.

Number of Shares

to be Delivered:

    

A number of Shares equal to (a) the Prepayment Amount divided by (b) the Divisor
Amount; provided that the Number of Shares to be Delivered shall not

 

4

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

  

be less than the Minimum Shares or greater than the Maximum Shares. The Number
of Shares to be Delivered on the Settlement Date shall be reduced, but not below
zero, by any Shares delivered pursuant to the Initial Share Delivery and the
Minimum Share Delivery described below. Notwithstanding Section 9.2 of the
Equity Definitions, the Number of Shares to be Delivered shall be rounded down
to the nearest whole number of Shares and no Fractional Share Amounts shall be
delivered.

Divisor Amount:

  

The Forward Price minus the Forward Price Adjustment Amount.

Excess Dividend Amount:    

  

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

  

The date that is one Settlement Cycle immediately following the Termination
Date.

Settlement Currency:

  

USD

Initial Share Delivery:

  

GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Minimum Share Delivery:

  

GS&Co. shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.

Minimum Share Delivery Date:

  

The date one Settlement Cycle immediately following the Hedge Completion Date.

Minimum Shares:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Maximum Shares:

  

For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments:

 

Potential Adjustment Event:    

  

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

  

It shall constitute an additional Potential Adjustment Event if the Scheduled
Termination Date for any Transaction is postponed pursuant to “Valuation
Disruption” above, in which case the Calculation Agent may, in its commercially
reasonable discretion, adjust any relevant terms of any such Transaction as
appropriate to account for the economic effect on the Transaction of such
postponement.

 

5

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Extraordinary Dividend:

  

Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) of the Equity Definitions).

Method of Adjustment:            

  

Calculation Agent Adjustment

Extraordinary Events:

Consequences of

Merger Events:

 

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment   

(b)     Share-for-Other:

   Cancellation and Payment   

(c)     Share-for-Combined:

   Component Adjustment   

 

Tender Offer:

  

Applicable; provided that (i) Section 12.1(d) of the Equity Definitions shall be
amended by replacing “10%” in the third line thereof with “20%,” (ii) Section
12.1(l) of the Equity Definitions shall be amended (x) by deleting the
parenthetical in the fifth line thereof, (y) by replacing “that” in the fifth
line thereof with “whether or not such announcement” and (z) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (iii) Sections 12.3(a)
and 12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”

Consequences of

Tender Offers:

 

(a)     Share-for-Share:

   Modified Calculation Agent Adjustment.

(b)     Share-for-Other:

   Modified Calculation Agent Adjustment.

(c)     Share-for-Combined:

   Modified Calculation Agent Adjustment.

 

  

Notwithstanding the foregoing, and without limiting the generality of clause
(ii) of Section 12.3(d) of the Equity Definitions, if, in connection with any
Tender Offer, GS&Co. concludes, in its good-faith and commercially reasonable
discretion upon the advice of counsel, that (i) it is advisable with respect to
any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such policies or procedures are imposed by law or
have been voluntarily adopted generally by GS&Co.) to cancel any Transaction, or
(ii) it is no longer advisable to hedge any Transaction in the manner
contemplated on the Trade Date for such Transaction, then, in each case, GS&Co.
may elect that Cancellation and Payment shall apply to such Transaction.

Nationalization,

  

Insolvency or Delisting:

  

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

 

6

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Additional Disruption Events:

 

Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation” and (ii) by replacing the word “Shares” where it
appears in clause (X) thereof with the words “Hedge Position”; provided further
that (i) any determination as to whether (A) the adoption of or any change in
any applicable law or regulation (including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute) or (B) the promulgation
of or any change in the interpretation by any court, tribunal or regulatory
authority with competent jurisdiction of any applicable law or regulation
(including any action taken by a taxing authority), in each case, constitutes a
“Change in Law” shall be made without regard to Section 739 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or any similar legal
certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”.

Failure to Deliver:

  

Applicable; provided that, notwithstanding Section 12.9(b)(ii)(B) of the Equity
Definitions, GS&Co. will use commercially reasonable efforts to deliver any
Shares not initially delivered on the Initial Share Delivery Date or the
Settlement Date as soon as commercially practicable following the Minimum Share
Delivery Date or the Settlement Date, as applicable.

Insolvency Filing:

  

Applicable

Loss of Stock Borrow:

  

Applicable

Maximum Stock Loan Rate:            

  

200 basis points per annum

Hedging Party:

  

GS&Co.

Increased Cost of Stock Borrow:

  

Applicable

Initial Stock Loan Rate:

  

25 basis points per annum

Hedging Party:

  

GS&Co.

Determining Party:

  

GS&Co.

 

7

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Additional Termination Event(s):

  

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

  

The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Relevant Dividend
Period, will constitute an Additional Termination Event, with Counterparty as
the sole Affected Party and all Transactions hereunder as the Affected
Transactions.

Relevant Dividend Period:

  

The period from and including the first day of the Hedge Period to and including
the Relevant Dividend Period End Date.

Relevant Dividend Period

End Date:

  

If Annex A applies, the last day of the Settlement Valuation Period; otherwise,
the Termination Date.

Non-Reliance/Agreements and

Acknowledgements Regarding

Hedging Activities/Additional

Acknowledgements:

  

Applicable

Transfer:

  

Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction hereunder, in whole but not in part, to
an affiliate of GS&Co. whose obligations under such Transaction are guaranteed
by GS Group without the consent of Counterparty; provided that prior written
notice of such transfer is provided to Counterparty, no Event of Default or
Termination Event with respect to which GS&Co. is the Defaulting Party or an
Affected Party, as the case may be, is then continuing or would result therefrom
and Counterparty is not required to make a payment to GS&Co. (or the transferee)
in respect of an Indemnified Tax as a result of such transfer.

GS&Co. Payment Instructions:

  

Chase Manhattan Bank New York

For A/C Goldman, Sachs & Co.

A/C #930-1-011483

ABA: 021-000021

Counterparty’s Contact Details for        

Purpose of Giving Notice:

  

To be provided by Counterparty

GS&Co.’s Contact Details for

Purpose of Giving Notice:

  

 

Goldman, Sachs & Co.

200 West Street

New York, NY 10282-2198

Attention: Vijay Culas, Equity Capital Markets

Telephone: 415-249-7383

Facsimile: 212-428-1898

Email: Vijay.culas@gs.com

  

With a copy to:

 

8

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

  

Attention: Kevin Castellano, Equity Capital Markets

Equity Capital Markets

Telephone: 415-249-7384

Facsimile: 646-769-7571

Email: Kevin.castellano@gs.com

  

And email notification to the following address:

  

Eq-derivs-notifications@am.ibd.gs.com

2.         Calculation Agent.             

  

GS&Co.; provided that, upon receipt of written request from Counterparty,
Calculation Agent shall promptly (but in no event later than within five (5)
Exchange Business Days from the receipt of such request) provide Counterparty
with a written explanation describing in reasonable detail any calculation,
adjustment or determination made by it (including any quotations, market data or
information from external sources used in making such calculation, adjustment or
determination, as the case may be, but without disclosing Dealer’s proprietary
models or other information that may be proprietary or subject to contractual,
legal or regulatory obligations to not disclose such information); and provided
further that, following the occurrence of an Event of Default pursuant to
Section 5(a)(vii) of the Agreement with respect to which GS&Co. is the
Defaulting Party, Counterparty shall have the right to designate a nationally
recognized third-party dealer in over-the-counter corporate equity derivatives
to act, during the period commencing on the date such Event of Default occurred
and ending on the Early Termination date with respect to such Event of Default,
as the Calculation Agent.

3.         Additional Mutual Representations, Warranties and Covenants of Each
Party. In addition to the representations, warranties and covenants in the
Agreement, each party represents, warrants and covenants to the other party
that:

     (a)         Eligible Contract Participant. It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.

     (b)         Accredited Investor. Each party acknowledges that the offer and
sale of each Transaction to it is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

4.         Additional Representations, Warranties and Covenants of Counterparty.
In addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to GS&Co. that:

     (a)         As of the Trade Date, Counterparty will not be engaged in an
“issuer tender offer” as such term is defined in Rule 13e-4 under the Exchange
Act, nor is it aware of any third party tender offer with respect to the Shares
within the meaning of Rule 13e-1 under the Exchange Act.

     (b)         It is not entering into any Transaction (i) on the basis of,
and is not aware of, any material non-public information with respect to the
Shares (ii) in anticipation of, in connection with, or to facilitate, a
distribution of its securities, a self tender offer or a third-party tender
offer or (iii) to create actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares).

 

9

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

     (c)         Each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program.

     (d)         Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither GS&Co. nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

     (e)         As of (i) the date hereof and (ii) the Trade Date for each
Transaction hereunder, Counterparty is in compliance with its reporting
obligations under the Exchange Act and its most recent Annual Report on Form
10-K, together with all reports subsequently filed by it pursuant to the
Exchange Act, taken together and as amended and supplemented to the date of this
representation, do not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

     (f)         Counterparty shall report each Transaction as required under
the Exchange Act and the rules and regulations thereunder.

     (g)         The Shares are not, and Counterparty will not cause the Shares
to be, subject to a “restricted period” (as defined in Regulation M promulgated
under the Exchange Act) at any time during any Regulation M Period (as defined
below) for any Transaction unless Counterparty has provided written notice to
GS&Co. of such restricted period not later than the Scheduled Trading Day
immediately preceding the first day of such “restricted period”; Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 5 below; accordingly, Counterparty acknowledges that its delivery of
such notice must comply with the standards set forth in Section 6 below;
“Regulation M Period” means, for any Transaction, (i) the Relevant Period (as
defined below) and (ii) the Settlement Valuation Period, if any, for such
Transaction. “Relevant Period” means, for any Transaction, the period commencing
on the first day of the Hedge Period for such Transaction and ending on the
earlier of (i) the Scheduled Termination Date and (ii) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by GS&Co. and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below).

     (h)         As of the Trade Date and the Prepayment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

     (i)         Counterparty is not and, after giving effect to any
Transaction, will not be, required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940, as amended.

     (j)         Counterparty has not and will not enter into agreements similar
to the Transactions described herein where any initial hedge period, calculation
period, relevant period or settlement valuation period (each however defined) in
such other transaction will overlap at any time (including as a result of
extensions in such initial hedge period, calculation period, relevant period or
settlement valuation period as provided in the relevant agreements) with any
Relevant Period or, if applicable, any Settlement Valuation Period under this
Master Confirmation. In the event that the initial hedge period, relevant
period, calculation period or settlement valuation period in any other similar
transaction overlaps with any Relevant Period or, if applicable, Settlement
Valuation Period under this Master Confirmation as a result of any postponement
of the Scheduled Termination Date or extension of the Settlement Valuation
Period pursuant to “Valuation Disruption” above, Counterparty shall promptly
amend such transaction to avoid any such overlap.

5.         Regulatory Disruption. In the event that GS&Co. concludes, in good
faith and based on the advice of counsel, that it is advisable with respect to
any legal, regulatory or self-regulatory requirements or related policies

 

10

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

and procedures generally applicable to the relevant line of business (whether or
not such policies or procedures are imposed by law or have been voluntarily
adopted by GS&Co.), for it to refrain from or decrease any market activity on
any Scheduled Trading Day or Days during the Hedge Period, the Calculation
Period or, if applicable, the Settlement Valuation Period, GS&Co. may by written
notice to Counterparty elect to deem that a Market Disruption Event has occurred
and will be continuing on such Scheduled Trading Day or Days.

6.         10b5-1 Plan. Counterparty represents, warrants and covenants to
GS&Co. that:

     (a)         Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any “corresponding or hedging transaction” (within the
meaning of Rule 10b5-1) or position with respect to the Shares. Counterparty
acknowledges that it is the intent of the parties that each Transaction entered
into under this Master Confirmation comply with the requirements of paragraphs
(c)(1)(i)(A) and (B) of Rule 10b5-1 and each Transaction entered into under this
Master Confirmation shall be interpreted to comply with the requirements of Rule
10b5-1(c).

     (b)         Counterparty will not seek to control or influence GS&Co.’s
decision to make any “purchases or sales” (within the meaning of Rule
10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under this Master
Confirmation, including, without limitation, GS&Co.’s decision to enter into any
hedging transactions. Counterparty represents and warrants that it has consulted
with its own advisors as to the legal aspects of its adoption and implementation
of this Master Confirmation, each Supplemental Confirmation and each Trade
Notification under Rule 10b5-1.

     (c)         Counterparty acknowledges and agrees that any amendment,
modification, waiver or termination of this Master Confirmation, the relevant
Supplemental Confirmation or Trade Notification must be effected in accordance
with the requirements for the amendment or termination of a “plan” as defined in
Rule 10b5-1(c). Without limiting the generality of the foregoing, any such
amendment, modification, waiver or termination shall be made in good faith and
not as part of a plan or scheme to evade the prohibitions of Rule 10b-5, and no
such amendment, modification or waiver shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

7.         Counterparty Purchases. Counterparty (or any “affiliated purchaser”
as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., such consent not to be unreasonably
withheld (it being understood that, in making such determination, GS&Co. may
take into account factors including, but not limited to, legal, regulatory,
policy, trading and economic considerations), directly or indirectly purchase
any Shares (including by means of a derivative instrument), listed contracts on
the Shares or securities that are convertible into, or exchangeable or
exercisable for Shares (including, without limitation, any Rule 10b-18 purchases
of blocks (as defined in Rule 10b-18)) during any Relevant Period or, if
applicable, Settlement Valuation Period, except through GS&Co. (including, for
the avoidance of doubt, purchases effected through GS&Co. pursuant to the
Purchase Agreement, dated November 30, 2011, between Counterparty and GS&Co.);
provided that purchases made or deemed to be made by Counterparty from its
employees or directors in connection with any equity incentive plan shall not be
subject to this Section 6, so long as such purchases do not constitute “Rule
10b-18 purchases” (as defined under Rule 10b-18(a)(13)).

8.         Special Provisions for Merger Transactions. Notwithstanding anything
to the contrary herein or in the Equity Definitions:

     (a)         Counterparty agrees that it:

        (i)         will not during the period commencing on the Trade Date
through the end of the Relevant Period or, if applicable, the Settlement
Valuation Period for any Transaction make, or, to the extent within its control,
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or proposed Merger Transaction that,
in the reasonable judgment of

 

11

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

GS&Co., causes Rule 10b-18 purchases (as defined in Rule 10b-18) by or for the
Issuer or any affiliated purchaser (as defined in Rule 10b-18) to be limited to
purchases described in Rule 10b-18(a)(13)(iv)(B) unless such public announcement
is made prior to the opening or after the close of the regular trading session
on the Exchange for the Shares;

(ii)         shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) notify GS&Co. following any such
announcement that such announcement has been made; and

(iii)         shall promptly (but in any event prior to the next opening of the
regular trading session on the Exchange) provide GS&Co. with written notice
specifying (i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in
Rule 10b-18) during the three full calendar months immediately preceding the
announcement date that were not effected through GS&Co. or its affiliates and
(ii) the number of Shares purchased pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act for the three full calendar months preceding the
announcement date. Such written notice shall be deemed to be a certification by
Counterparty to GS&Co. that such information is true and correct. In addition,
Counterparty shall promptly notify GS&Co. of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders. Counterparty acknowledges that any such notice may cause the terms
of any Transaction to be adjusted or such Transaction to be terminated;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6 above.

     (b)         GS&Co., in its good faith and commercially reasonable
discretion may (i) make adjustments to the terms of any Transaction as
appropriate to account for the economic effect on the Transaction of such Merger
Transaction, including, without limitation, the Scheduled Termination Date or
the Forward Price Adjustment Amount, and/or suspend the Hedge Period, the
Calculation Period and/or any Settlement Valuation Period or (ii) treat the
occurrence of such public announcement as an Additional Termination Event with
Counterparty as the sole Affected Party and the Transactions hereunder as the
Affected Transactions and with the amount under Section 6(e) of the Agreement
determined taking into account the fact that the Calculation Period or
Settlement Valuation Period, as the case may be, had fewer Scheduled Trading
Days than originally anticipated.

     “Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act, other than any such transaction in which the consideration
consists solely of cash and there is no valuation period.

9.         Special Provisions for Acquisition Transaction Announcements. (a) If
an Acquisition Transaction Announcement occurs after the Trade Date and on or
prior to the Settlement Date for any Transaction, then the Calculation Agent
shall make such adjustments to the exercise, settlement, payment or any other
terms of such Transaction as the Calculation Agent determines appropriate
(including, without limitation and for the avoidance of doubt, adjustments to
the Minimum Shares and adjustments that would allow the Number of Shares to be
Delivered to be less than zero, so long as Number of Shares to be Delivered
would not be less than zero before reduction as provided in the second sentence
of the definition thereof), at such time or at multiple times as the Calculation
Agent determines appropriate, to account for the economic effect on such
Transaction of such Acquisition Transaction Announcement (including adjustments
to account for changes in volatility, expected dividends, stock loan rate and
liquidity relevant to the Shares or to such Transaction, and including, for the
avoidance of doubt, adjustments to account for both positive and negative
economic effects).If an Acquisition Transaction Announcement occurs after the
Trade Date, but prior to the First Acceleration Date of any Transaction, the
First Acceleration Date shall be the date of such Acquisition Transaction
Announcement. If the Number of Shares to be Delivered for any settlement of any
Transaction is a negative number, then the terms of the Counterparty Settlement
Provisions in Annex A shall apply.

     (b)         “Acquisition Transaction Announcement” means (i) the
announcement of an Acquisition Transaction, (ii) an announcement that
Counterparty or any of its subsidiaries has entered into an agreement, a letter
of intent or an understanding designed to result in an Acquisition Transaction,
(iii) the announcement of the intention to solicit or enter into, or to explore
strategic alternatives or other similar undertaking that may include, an
Acquisition Transaction, (iv) any other announcement that in the reasonable
judgment of the Calculation Agent is

 

12

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

reasonably likely to result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement whether made by the Issuer or a third party.

     (c)         “Acquisition Transaction” means (i) any Merger Event (for
purposes of this definition the definition of Merger Event shall be read with
the references therein to “100%” being replaced by “25%” and to “50%” by “75%”
and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the assets of Counterparty, (iii) a recapitalization,
reclassification, binding share exchange or other similar transaction, (iv) any
acquisition, lease, exchange, transfer, disposition (including by way of
spin-off or distribution) of assets (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Counterparty or
any of its subsidiaries where the aggregate consideration transferable or
receivable by or to Counterparty or its subsidiaries exceeds 25% of the market
capitalization of Counterparty and (v) any transaction in which Counterparty or
its board of directors has a legal obligation to make a recommendation to its
shareholders in respect of such transaction (whether pursuant to Rule 14e-2
under the Exchange Act or otherwise).

10.         Acknowledgments. (a) The parties hereto intend for:

    (i)         each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(17), 362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of
the Bankruptcy Code;

    (ii)         the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

    (iii)         a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and

    (iv)         all payments for, under or in connection with each Transaction,
all payments for the Shares (including, for the avoidance of doubt, payment of
the Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

     (b)         Counterparty acknowledges that:

(i)         during the term of any Transaction, GS&Co. and its affiliates may
buy or sell Shares or other securities or buy or sell options or futures
contracts or enter into swaps or other derivative securities in order to
establish, adjust or unwind its hedge position with respect to such Transaction;

(ii)         GS&Co. and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;

(iii)         GS&Co. shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

 

13

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(iv)         any market activities of GS&Co. and its affiliates with respect to
the Shares may affect the market price and volatility of the Shares, as well as
the Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v)         each Transaction is a derivatives transaction in which it has
granted GS&Co. an option; GS&Co. may purchase shares for its own account at an
average price that may be greater than, or less than, the price paid by
Counterparty under the terms of the related Transaction.

11.        No Collateral. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

12.        No Set-off. The parties hereto acknowledge that all payments to be
made under any Transaction hereunder shall be calculated and be made without
(and free and clear of any deduction for) set-off.

     (b)         Notwithstanding anything to the contrary in the foregoing,
GS&Co. agrees not to set off or net amounts due from Counterparty with respect
to any Transaction against amounts due from GS&Co. to Counterparty with respect
to contracts or instruments that are not Equity Contracts. “Equity Contract”
means any transaction or instrument that does not convey to GS&Co. rights, or
the ability to assert claims, that are senior to the rights and claims of common
stockholders in the event of Counterparty’s bankruptcy.

13.         Delivery of Shares. Notwithstanding anything to the contrary herein,
GS&Co. may, by prior notice to Counterparty, satisfy its obligation to deliver
any Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

14.         Early Termination. In the event that an Early Termination Date
(whether as a result of an Event of Default or a Termination Event (including,
for the avoidance of doubt, a deemed Additional Termination Event as specified
under “Additional Termination Event(s)” in Section 1 above) occurs or is
designated with respect to any Transaction (except as a result of a Merger Event
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash), if either party would owe any amount to the other party
pursuant to Section 6(d)(ii) of the Agreement (any such amount, a “Payment
Amount”), then, in lieu of any payment of such Payment Amount, Counterparty may
elect, by giving irrevocable telephonic notice (“Notice of Share Termination”)
to GS&Co. no later than the Early Termination Date or the date on which such
Transaction is terminated (and confirmed in writing within one Scheduled Trading
Day), to deliver or for GS&Co. to deliver, as the case may be, to the other
party a number of Shares (or, in the case of a Merger Event, a number of units,
each comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event (each such
unit, an “Alternative Delivery Unit” and, the securities or property comprising
such unit, “Alternative Delivery Property”)) with a value equal to the Payment
Amount, as determined by the Calculation Agent (and the parties agree that, in
making such determination of value, the Calculation Agent may take into account
a number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by GS&Co., the prices at which GS&Co. purchases Shares or Alternative Delivery
Property to fulfill its delivery obligations under this Section 14); provided
that in determining the composition of any Alternative Delivery Unit, if the
relevant Merger Event involves a choice of consideration to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash; and provided further that Counterparty may make such
election only if Counterparty represents and warrants to GS&Co. in writing on
the date it notifies GS&Co. of such election that, as of such date, Counterparty
is not aware of any material non-public information concerning the Shares and is
making such election in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws. If no Notice of Share Termination
is received by GS&Co. within the time specified in the preceding sentence,
GS&Co. shall have the right, in its sole discretion, to satisfy any Payment
Amount it may have to Counterparty by delivery of Shares or Alternative Delivery
Property, as the case may be, by promptly giving Counterparty a Notice of Share
Termination. If any such delivery is made by Counterparty, paragraphs 2 through
7 of Annex A shall apply as if such delivery were a settlement of the
Transaction to which Net Share Settlement applied, the Cash Settlement Payment
Date were the Early Termination Date and the Forward Cash Settlement Amount were
zero (0) minus the Payment Amount owed by Counterparty.

 

14

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

For the avoidance of doubt, the Payment Amount determined by the Calculation
Agent shall not include the economic effect of any Extraordinary Dividend so
declared to holders of record as of any date occurring prior to the Settlement
Date or, if the provisions of Annex A apply, the Cash Settlement Payment Date.

15.         Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating Loss pursuant to Section 6 of the
Agreement GS&Co., acting in good faith and in a commercially reasonable manner,
may (but need not) determine losses (or gains) without reference to actual
losses (or gains) incurred but based on expected losses (or gains) assuming a
commercially reasonable (including without limitation with regard to reasonable
legal and regulatory guidelines) risk bid were used to determine loss (or gain)
to avoid awaiting the delay associated with closing out any hedge or related
trading position in a commercially reasonable manner prior to or sooner
following the designation of an Early Termination Date. Notwithstanding anything
to the contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as
being due in respect of an Early Termination Date under Section 6(e) of the
Agreement will be payable on the day that notice of the amount payable is
effective; provided that if Counterparty elects to receive Shares or Alternative
Delivery Property in accordance with Section 14, such Shares or Alternative
Delivery Property shall be delivered on a date selected by GS&Co as promptly as
practicable.

16.         Special Provisions for Counterparty Payments. The parties hereby
agree that, notwithstanding anything to the contrary herein or in the Agreement,
in the event that an Early Termination Date (whether as a result of an Event of
Default or a Termination Event) occurs or is designated with respect to any
Transaction and, as a result, Counterparty owes to GS&Co. an amount calculated
under Section 6(e) of the Agreement, such amount shall be deemed to be zero;
provided that following an Acquisition Transaction Announcement, this Section 16
shall cease to apply.

17.         Delivery of Cash. For the avoidance of doubt, nothing in this Master
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transactions contemplated by this Master
Confirmation following payment by Counterparty of the relevant Prepayment Amount
and any relevant Counterparty Additional Payment Amount, except in circumstances
where the required cash settlement thereof is permitted for classification of
the contract as equity by ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity, as in effect on the relevant Trade Date (including, without
limitation, where Counterparty so elects to deliver cash or fails timely to
elect to deliver Shares or Alternative Delivery Property in respect of the
settlement of such Transactions).

18.         Claim in Bankruptcy. GS&Co. acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Counterparty’s bankruptcy.

19.         General Obligations Law of New York. With respect to each
Transaction, (i) this Master Confirmation, together with the related
Supplemental Confirmation, as supplemented by the related Trade Notification, is
a “qualified financial contract”, as such term is defined in Section 5-701(b)(2)
of the General Obligations Law of New York (the “General Obligations Law”);
(ii) such Trade Notification constitutes a “confirmation in writing sufficient
to indicate that a contract has been made between the parties” hereto, as set
forth in Section 5-701(b)(3)(b) of the General Obligations Law; and (iii) this
Master Confirmation, together with the related Supplemental Confirmation,
constitutes a prior “written contract” as set forth in Section 5-701(b)(1)(b) of
the General Obligations Law, and each party hereto intends and agrees to be
bound by this Master Confirmation and the related Supplemental Confirmation, as
supplemented by the Trade Notification.

20.         Governing Law. The Agreement, this Master Confirmation, each
Supplemental Confirmation, each Trade Notification and all matters arising in
connection with the Agreement, this Master Confirmation, each Supplemental
Confirmation and each Trade Notification shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York (without
reference to its choice of laws doctrine other than Title 14 of Article 5 of the
New York General Obligations Law).

 

15

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

21.        Offices.

      (a)         The Office of GS&Co. for each Transaction is: 200 West Street,
New York, New York 10282-2198.

      (b)         The Office of Counterparty for each Transaction is 1380
Bordeaux Drive, Sunnyvale, CA 94089.

22.         Arbitration. The Agreement, this Master Confirmation, each
Supplemental Confirmation and each Trade Notification are subject to the
following arbitration provisions:

      (a)         All parties to this Master Confirmation are giving up the
right to sue each other in court, including the right to a trial by jury, except
as provided by the rules of the arbitration forum in which a claim is filed.

      (b)         Arbitration awards are generally final and binding; a party’s
ability to have a court reverse or modify an arbitration award is very limited.

      (c)         The ability of the parties to obtain documents, witness
statements and other discovery is generally more limited in arbitration than in
court proceedings.

      (d)         The arbitrators do not have to explain the reason(s) for their
award.

      (e)         The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry, unless
Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.

      (f)         The rules of some arbitration forums may impose time limits
for bringing a claim in arbitration. In some cases, a claim that is ineligible
for arbitration may be brought in court.

      (g)         The rules of the arbitration forum in which the claim is
filed, and any amendments thereto, shall be incorporated into this Master
Confirmation.

      Counterparty agrees that any and all controversies that may arise between
Counterparty and GS&Co., including, but not limited to, those arising out of or
relating to the Agreement or any Transaction hereunder, shall be determined by
arbitration conducted before the FINRA Dispute Resolution (“FINRA-DR”), or, if
the FINRA-DR declines to hear the matter, before the American Arbitration
Association, in accordance with their arbitration rules then in force. The award
of the arbitrator shall be final, and judgment upon the award rendered may be
entered in any court, state or federal, having jurisdiction.

      No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

      Such forbearance to enforce an agreement to arbitrate shall not constitute
a waiver of any rights under this Master Confirmation except to the extent
stated herein.

23.         Counterparts. This Master Confirmation may be executed in any number
of counterparts, all of which shall constitute one and the same instrument, and
any party hereto may execute this Master Confirmation by signing and delivering
one or more counterparts.

 

16

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

      Counterparty hereby agrees (a) to check this Master Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any particular Transaction to which this
Master Confirmation relates, by manually signing this Master Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. 212-428-1980/83.

 

Yours faithfully,

 

GOLDMAN, SACHS & CO.

 

By:

 

/s/ Daniel Kopper

   

Name: Daniel Kopper

   

Title: Vice President

 

 

Agreed and Accepted By:

PMC-SIERRA, INC.

By:

 

/s/ Michael W. Zellner

 

Name: Michael W. Zellner

 

Title: Vice President, Chief Financial Officer

 

17

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:

  

PMC-Sierra, Inc.

1380 Bordeaux Drive

Sunnyvale, CA 94089

From:

  

Goldman, Sachs & Co.

Subject:

  

Collared Accelerated Stock Buyback

Ref. No:

  

[Insert Reference No.]

Date:

  

[Insert Date]

 

 

   The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and PMC-Sierra, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1.        This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of May 2, 2012 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.        The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

 

Trade Date:

  

[            ]

Forward Price Adjustment Amount:

  

USD [   ]

Hedge Period End Date:

  

[            ]

Calculation Period Start Date:

  

[            ]

Scheduled Termination Date:

  

[            ]

First Acceleration Date:

  

[            ]

Prepayment Amount:

  

USD [             ]

Prepayment Date:

  

[             ]1

Initial Shares:

  

[                 ] Shares; provided that if, in connection with the
Transaction, GS&Co. is unable to borrow or otherwise acquire a number of Shares
equal to the Initial Shares for delivery to Counterparty on the Initial Share
Delivery Date, the Initial Shares delivered on the Initial Share Delivery Date
shall be reduced to such number of Shares that GS&Co. is able to so borrow or
otherwise acquire.

 

1 

To be T+3 from Trade Date

 

A-1

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Initial Share Delivery Date:

  

The Prepayment Date

Minimum Shares:

  

As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) [ ]% of the Hedge Period Reference Price.

Maximum Shares:

  

As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) [ ]% of the Hedge Period Reference Price.

Additional Relevant Days:

  

The [ ] Exchange Business Days immediately following the Calculation Period.

3.        Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4.        This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

A-2

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

     Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

 

Yours sincerely,   GOLDMAN, SACHS & CO.   By:  

 

   

Authorized Signatory

 

Agreed and Accepted By:

 

PMC-SIERRA, INC. By:      

Name:

 

Title:

 

A-3

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SCHEDULE B

TRADE NOTIFICATION

 

To:

  

PMC-Sierra, Inc.

1380 Bordeaux Drive

Sunnyvale, CA 94089

From:

  

Goldman, Sachs & Co.

Subject:

  

Collared Accelerated Stock Buyback

Ref. No:    

  

[Insert Reference No.]

Date:

  

[Insert Date]

 

 

     The purpose of this Trade Notification is to notify you of certain terms in
the Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and
PMC-Sierra, Inc. (“Counterparty”) (together, the “Contracting Parties”) bearing
the trade reference number set forth above.

     This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of [Insert Date of Supplemental Confirmation]
(the “Supplemental Confirmation”) between the Contracting Parties, as amended
and supplemented from time to time. The Supplemental Confirmation is subject to
the Master Confirmation dated as of [Insert Date of Master Confirmation] (the
“Master Confirmation”) between the Contracting Parties, as amended and
supplemented from time to time.

 

Hedge Completion Date:

  

[         ]

  

Hedge Period Reference Price:                                 

  

USD [         ]

  

Minimum Shares:

  

[     ]

  

Maximum Shares:

  

[     ]

  

 

Yours sincerely,

 

GOLDMAN, SACHS & CO.

 

By:

 

 

   

Authorized Signatory

 

 

B-1

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.         The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:

 

 

Settlement Currency:

  

USD

 

Settlement Method Election:    

  

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

Electing Party:

  

Counterparty

 

Settlement Method

    

Election Date:

  

The earlier of (i) the Scheduled Termination Date and (ii) the second Exchange
Business Day immediately following the Accelerated Termination Date (in which
case the election under Section 7.1 of the Equity Definitions shall be made no
later than 10 minutes prior to the open of trading on the Exchange on such
second Exchange Business Day), as the case may be.

 

Default Settlement Method:

  

Cash Settlement

 

Forward Cash Settlement

    

Amount:

  

The Number of Shares to be Delivered multiplied by the Settlement Price.

 

Settlement Price:

  

The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.

 

Settlement Valuation Period:

  

A number of Scheduled Trading Days selected by GS&Co. in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
earlier of (i) the Scheduled Termination Date or (ii) the Exchange Business Day
immediately following the Termination Date.

 

Cash Settlement:

  

If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

Cash Settlement

    

Payment Date:

  

The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

  Net Share Settlement     

Procedures:

  

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

1

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

2.         Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof to GS&Co. (which
value shall, in the case of Unregistered Settlement Shares, take into account a
commercially reasonable illiquidity discount), in each case as determined by the
Calculation Agent. For the avoidance of doubt, if delivery of any Shares would
not satisfy the conditions listed in paragraph 3 below, the provisions of
paragraph 4 below shall apply to such delivery.

3.          Counterparty may only deliver Registered Settlement Shares pursuant
to paragraph 2 above if:

(a)         a registration statement covering public resale of the Registered
Settlement Shares by GS&Co. (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; and
a printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
GS&Co., in such quantities as GS&Co. shall reasonably have requested, on or
prior to the date of delivery;

(b)         the form and content of the Registration Statement and the
Prospectus (including, without limitation, any sections describing the plan of
distribution) shall be commercially reasonably satisfactory to GS&Co.;

(c)         as of or prior to the date of delivery, GS&Co. and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities and the results of such investigation are
satisfactory to GS&Co., in its discretion; and

(d)         as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with GS&Co. in connection with the
public resale of the Registered Settlement Shares by GS&Co. substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities for an issuance of its size, in form and substance
commercially reasonably satisfactory to GS&Co., which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, GS&Co.
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

4.          If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:

(a)         all Unregistered Settlement Shares shall be delivered to GS&Co. (or
any affiliate of GS&Co. designated by GS&Co.) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(2)
thereof;

(b)         as of or prior to the date of delivery, GS&Co. and any potential
purchaser of any such shares from GS&Co. (or any affiliate of GS&Co. designated
by GS&Co.) identified by GS&Co. shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities for
an issuance of its size (including, without limitation, the right to have made
available to them for inspection all financial and other records, pertinent
corporate documents and other information reasonably requested by them);

 

2

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

(c)         as of the date of delivery, Counterparty shall enter into an
agreement (a “Private Placement Agreement”) with GS&Co. (or any affiliate of
GS&Co. designated by GS&Co.) in connection with the private placement of such
shares by Counterparty to GS&Co. (or any such affiliate) and the private resale
of such shares by GS&Co. (or any such affiliate), substantially similar to
private placement purchase agreements customary for private placements of equity
securities for an issuance of its size, in form and substance commercially
reasonably satisfactory to GS&Co., which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating, without limitation, to
the indemnification of, and contribution in connection with the liability of,
GS&Co. and its affiliates and the provision of customary opinions, accountants’
comfort letters and lawyers’ negative assurance letters, and shall provide for
the payment by Counterparty of all reasonable fees and expenses in connection
with such resale, including all reasonable fees and expenses of outside counsel
for GS&Co., and shall contain representations, warranties, covenants and
agreements of Counterparty reasonably necessary or advisable to establish and
maintain the availability of an exemption from the registration requirements of
the Securities Act for such resales; and

(d)         in connection with the private placement of such shares by
Counterparty to GS&Co. (or any such affiliate) and the private resale of such
shares by GS&Co. (or any such affiliate), Counterparty shall, if so requested by
GS&Co., prepare, in cooperation with GS&Co., a private placement memorandum in
form and substance commercially reasonably satisfactory to GS&Co.

5.          GS&Co., itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell all, or such lesser portion as may be required
hereunder, of the Registered Settlement Shares or Unregistered Settlement Shares
and any Makewhole Shares (as defined below) (together, the “Settlement Shares”)
delivered by Counterparty to GS&Co. pursuant to paragraph 6 below commencing on
the Cash Settlement Payment Date and continuing until the date on which the
aggregate Net Proceeds (as such term is defined below) of such sales, as
determined by GS&Co., is equal to the absolute value of the Forward Cash
Settlement Amount (such date, the “Final Resale Date”). If the proceeds of any
sale(s) made by GS&Co., the Selling Agent or any underwriter(s), net of any fees
and commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (including, but without limitation to, the
covering of any over-allotment or short position (syndicate or otherwise)) (the
“Net Proceeds”) exceed the absolute value of the Forward Cash Settlement Amount,
GS&Co. will refund, in USD, such excess to Counterparty on the date that is
three (3) Currency Business Days following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.

6.          If the Calculation Agent determines that the Net Proceeds received
from the sale of the Registered Settlement Shares or Unregistered Settlement
Shares or any Makewhole Shares, if any, pursuant to this paragraph 6 are less
than the absolute value of the Forward Cash Settlement Amount (the amount in USD
by which the Net Proceeds are less than the absolute value of the Forward Cash
Settlement Amount being the “Shortfall” and the date on which such determination
is made, the “Deficiency Determination Date”), Counterparty shall on the
Exchange Business Day next succeeding the Deficiency Determination Date (the
“Makewhole Notice Date”) deliver to GS&Co., through the Selling Agent, a notice
of Counterparty’s election that Counterparty shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one (1) Currency Business Day
after the Makewhole Notice Date, or (ii) deliver additional Shares. If
Counterparty elects to deliver to GS&Co. additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the “Makewhole Shares”),
on the first Clearance System Business Day which is also an Exchange Business
Day following the Makewhole Notice Date in such number as the Calculation Agent
reasonably believes would have a market value on that Exchange Business Day
equal to the Shortfall. Such Makewhole Shares shall be sold by GS&Co. in
accordance with the provisions above; provided that if the sum of the Net
Proceeds from the sale of the originally delivered Shares and the Net Proceeds
from the sale of any Makewhole Shares is less than the absolute value of the
Forward Cash Settlement Amount then Counterparty shall, at its election, either
make such cash payment or deliver to GS&Co. further Makewhole Shares until such
Shortfall has been reduced to zero.

 

3

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

7.         Notwithstanding the foregoing, in no event shall the aggregate number
of Settlement Shares and Makewhole Shares be greater than the Reserved Shares
minus the amount of any Shares actually delivered by Counterparty under any
other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”). Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a Transaction is outstanding)
that the Capped Number is equal to or less than the number of Shares determined
according to the following formula:

A – B

 

  Where

A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 50,648,940 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

 

4

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

SUPPLEMENTAL CONFIRMATION

 

To:

  

PMC-Sierra, Inc.

1380 Bordeaux Drive

Sunnyvale, CA 94089

From:

  

Goldman, Sachs & Co.

Subject:

  

Collared Accelerated Stock Buyback

Ref. No:    

  

SDB4166012640

Date:

  

May 2, 2012

 

 

   The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and PMC-Sierra, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1.        This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of May 2, 2012 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

 

2.        The

terms of the Transaction to which this Supplemental Confirmation relates are as
follows:

 

Trade Date:

  

May 3, 2012

Forward Price Adjustment Amount:                

  

USD [*]

Hedge Period End Date:

  

[*]

Calculation Period Start Date:

  

May 3, 2012

Scheduled Termination Date:

  

[*]

First Acceleration Date:

  

[*]

Prepayment Amount:

  

USD 160,000,000

Prepayment Date:

  

May 8, 2012

Initial Shares:

  

14,504,015 Shares; provided that if, in connection with the Transaction, GS&Co.
is unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.

Initial Share Delivery Date:

  

The Prepayment Date

Minimum Shares:

  

As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) [*]% of the Hedge Period Reference Price.

 

A-1

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Maximum Shares:

  

As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) [*]% of the Hedge Period Reference Price.

Additional Relevant Days:            

  

The nine Exchange Business Days immediately following the Calculation Period.

3.         Counterparty represents and warrants to GS&Co. that neither it nor
any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act)
has made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4)
under the Exchange Act during either (i) the four full calendar weeks
immediately preceding the Trade Date or (ii) during the calendar week in which
the Trade Date occurs.

4.         This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

A-2

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

   Counterparty hereby agrees (a) to check this Supplemental Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile
No. 212-428-1980/83.

 

Yours sincerely,

 

GOLDMAN, SACHS & CO.

 

By:

 

/s/ Daniel Kopper

   

Name: Daniel Kopper

   

Title: Vice President

 

 

Agreed and Accepted By:

PMC-SIERRA, INC.

By:

 

/s/ Michael W. Zellner

 

Name: Michael W. Zellner

 

Title: Vice President, CFO

 

A-3

*

This information has been omitted based on a request for confidential treatment.
The omitted portions have been separately filed with the Securities and Exchange
Commission.